1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            EASTERN DISTRICT OF CALIFORNIA
10   SUSAN CORNING, an individual,              CASE NO.: 2:18-cv-02295-TLN-EFB
11                      Plaintiff,              ORDER DISMISSING ACTION WITH
                                                PREJUDICE AND RETAINING
12         v.                                   JURISDICTION
13   SOUTHERN MONO
     HEALTHCARE DISTRICT d/b/a                  Dept:       2
14   Mammoth Hospital, a California             Judge:      Hon. Troy L. Nunley
     public agency; MAMMOTH
15   HOSPITAL FOUNDATION, a                     Action Filed: August 22, 2018
     California corporation; and DOES 1         Trial Date:   None set
16   through 30, inclusive,
17                      Defendants.
18
19         Pending before the Court is the Stipulation to Dismiss this Action with
20   Prejudice and to Retain Jurisdiction filed by Plaintiff Susan Corning and
21   Defendants Southern Mono Healthcare District and Mammoth Hospital Foundation
22   (the “Parties”).
23         1.      Upon review of the stipulation, the Court GRANTS the relief
24   requested by the Parties’ in the stipulation.
25         2.      This action is hereby DISMISSED WITH PREJUDICE.
26         3.      Plaintiff and Defendant shall bear their own costs and attorneys’ fees
27   incurred in the prosecution and defense of this action.
28         4.      The Court hereby incorporates the terms of the Parties’ Settlement
                                               -1-
                ORDER DISMISSING ACTION WITH PREJUDICE AND RETAINING JURISDICTION
                                                                 Case No. 2:18-cv-02295-TLN-EFB
1    Agreement in this order of dismissal, and retains jurisdiction over this matter for the
2    purposes of enforcing the dismissal and Settlement Agreement.
3    IT IS SO ORDERED.
4    Dated: December 5, 2019
5
6                                                      Troy L. Nunley
                                                       United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
              ORDER DISMISSING ACTION WITH PREJUDICE AND RETAINING JURISDICTION
                                                               Case No. 2:18-cv-02295-TLN-EFB
